Citation Nr: 0907671	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-00 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a bilateral leg 
disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and O.P.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In September 2007, the Veteran and his friend presented 
personal testimony during a videoconference hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.

In a statement received in April 2007, the Veteran appears to 
be raising several issues, to include service connection for 
a bilateral hip disorder, a lumbosacral spine disorder, 
varicose veins, nerve damage in the legs, temporomandibular 
joint syndrome, a right bunion, dermatitis of the right foot, 
dysfunction of the bilateral navicular, bilateral tarsal 
tunnel syndrome, ingrown toenails, and a bilateral knee 
disorder.  Additionally, in a December 2005 statement, the 
Veteran appears to desire reopening his claim for service 
connection for depression secondary to his service-connected 
pes planus.  All of these issues are referred to the RO for 
actions deemed appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran does not have a current diagnosis of a 
bilateral leg disorder.


CONCLUSION OF LAW

A bilateral leg disorder was not incurred or aggravated 
during the Veteran's active duty service and was not 
secondarily caused by a service-connected disorder. 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in November 2004 and December 2007.  Those 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issue addressed in this decision have been 
met and all identified and authorized records relevant to the 
matter have been requested or obtained.  Because of the 
decision in this case any deficiency in the initial notice to 
the Veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a Veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

In this case, service medical records are negative for any 
complaint of a leg disorder.  A March 1976 service treatment 
note indicates that the Veteran had a cramp in his calf.  The 
Veteran notated on his March 1976 Report of Medical History 
(RMH) that he did not have arthritis, rheumatism, bursitis, a 
bone or joint deformity, or "trick" or locked knee, 
although he did indicate that he had cramps in his legs.  
However, the associated March 1976 separation examination 
report showed that he had normal lower extremities.  

VA outpatient records from 2004 to 2007 detail a history of 
complaints of leg pain.  In June 2004, he was seen for 
complaints of leg pain.  Trace swelling was noted in the 
right ankle, no swelling was found in the left ankle.  The 
veteran was given pain medication.  A VA treatment note from 
November 2004 stated that the Veteran had calf and thigh pain 
not explained by flat feet.  A VA treatment record from 
April 2005 shows that the Veteran had a mild distal lower 
extremity sensory neuropathy which involved the soles of his 
feet that was likely secondary to a previous history of 
significant alcohol use on top of musculoskeletal problems 
with his foot.  A VA emergency room report from August 2005 
noted unexplained pain involving the Veteran's lower leg.  A 
private nerve conduction study report dated May 2005 
indicates that the Veteran had severe sensory neuropathy.  A 
March 2007 VA treatment record shows that the Veteran had 
neuropathy by way of history.

Correspondence from O.P. dated in May 2004 and January 2007 
describes the Veteran's constant complaints about his legs 
hurting.  

A private medical record from S.J.B., D.P.M. dated June 27 
(no year given but received by the RO in July 2006) stated 
that the Veteran's abnormalities in his feet caused pronation 
which caused medial knee stress.  The examiner continued by 
saying that the knee stress led to angular changes on the 
Veteran's hips and lumbosacral spine.

In a videoconference hearing before the undersigned Veterans 
Law Judge, the Veteran indicated that his ankles and knees 
first started hurting 10 to 15 years previously.  He said 
that his pain had increased in severity.  Walking caused him 
pain.  He indicated that he wore braces on both of his legs.  
He stated that a private doctor told him that his current leg 
conditions stemmed from his flat feet.  O.P. testified that 
she heard the Veteran complain of knee and ankle pain on a 
daily basis.

On VA examination in July 2008, it was noted that the Veteran 
could only stand for five to ten minutes at a time.  He could 
not walk a quarter of a mile, but he could walk a single 
block.  He reported hip, knee, and ankle pain.  He said that 
his pain rated a 10 on a 0 (low) to 10 (high) pain scale.  
The examiner noted that even a light touch produced a scream 
of pain.  The examiner asked the Veteran how he could wear 
shoes which were quite heavy and snug, yet the examiner could 
barely touch the Veteran's feet and produce such a reaction, 
and the Veteran had no explanation.  No evidence of 
tenderness, swelling, deformity, crepitus, or laxity was 
noted in the ankles.  Although the Veteran was very touchy 
and reactive on touching of his knees, no tenderness, 
deformity, laxity, or crepitus was found in the knees.  No 
tenderness, edema, effusion, crepitus, or deformity was found 
in the hip joints.  Sensory was intact to pain, light touch, 
vibration, and position to both of his lower extremities.  
Muscle strength was 5/5 with normal tone, bulk, dexterity, 
and coordination to both of his lower extremities.  X-rays of 
the hip, knee, and ankle joints were normal.  The examiner 
stated that musculoskeletal, circulatory, and neurological 
examinations were performed, and they revealed no pathology.  
The examiner opined that on the basis of a review of the 
claims file, physical examination, and X-ray reports, the 
Veteran had no bilateral leg condition, which included 
musculoskeletal, circulatory, as well as neurological.

Based on the evidence of record, the Board finds that the 
Veteran does not have a currently diagnosed bilateral leg 
disorder.  In this matter, the Board finds the July 2008 VA 
examination report persuasive.  The examiner carefully 
reviewed the claims file and interviewed the Veteran.  The 
examiner considered many different possible leg disorders to 
include musculoskeletal, circulatory, as well as 
neurological.  After performing all necessary tests, the 
examiner opined that the Veteran had no current bilateral leg 
disorder.  The Board notes that service connection requires 
medical evidence diagnosing a current disorder.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Without a currently 
diagnosed disorder, service connection cannot be established 
on either a direct, secondary, or presumptive basis.

Since the Veteran does not have a diagnosed disability of a 
bilateral leg disorder, it is noted that Congress 
specifically limits entitlement to service-connected disease 
or injury where such cases have resulted in a disability, and 
in the absence of a proof of present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Clearly, the Veteran has experienced pain in his bilateral 
legs, as evidenced by the frequent reports of bilateral leg 
pain in the medical evidence.  However, the Court has stated 
in Clyburn v. West, 12 Vet. App. 296, 301 (1999), that 
continued complaints of pain do not suffice to establish a 
medical nexus, where the issue at hand is of etiology, and 
requires medical opinion evidence.  The Court has held that a 
Veteran's statements as to subjective symptomatology alone 
(such as pain), without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by 259 F.3d 1356 (Fed. Cir. 2001).

The Board has carefully considered the Veteran's and O.P.'s 
statements indicating that he has a bilateral leg disorder as 
a result of his service-connected pes planus.  The Veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Veteran and O.P. as lay people 
have not been shown to be capable of making medical 
conclusions; thus, their statements regarding causation and 
diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Accordingly, while the Veteran and 
O.P. are competent to report what comes to them through their 
senses, they do not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, they cannot 
provide a competent opinion regarding diagnosis and 
causation.

Accordingly, the Board finds that the claim for service 
connection for a bilateral leg disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for a bilateral leg 
disorder is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


